                Case 4:19-cv-08148-HSG Document 25 Filed 04/14/20 Page 1 of 1




                                              RETURN OF SERVICE
State of:        California                                               Court:            UNITED STATES DISTRICT
                                                                                            COURT for the Northern District of
                                                                                            California
County of:                                                                Cowt Case #:      4: l 9-cv-08148-KA W
                                                                          Court Date:
                                                                          Issued Date:       12/ 16/2019

Plaintiff                                                                 Our Case #:       A2019-47
Thomas Gregory Doucette and Law Offices of T.                             Client's ref #:
Greg Doucette, PLLC


Defendant
Ronald Kevin Stone; North Carolina Division Sons
of Confederate Veterans, Inc. ; and Dropbox, Inc.


For:
Marc Randazza
Randazza Legal Group
2764 Lake Sahara Drive Suite 109
Las Vegas, NV 89117


 Received by Counter Intelligence Services on the 6th day of January, 2020 to be served on Ronald Kevin
 Stone, located at 805 Cool Springs Road Sanford NC 27330.
 Is the party being served currently on active duty within the United States armed forces: No

 I, Russell Wayne Matthews, duty sworn , declare that on the ?1h day of January 2020 at 5:50 PM, I INDIVIDUALLY
 SERVED this paper of process SUMMONS IN A CIVIL ACTION by leaving a copy at the within named person's
 usual place of residence.

 DESCRIPTION: White male, 49 years of age, 6' 1" in height, 362 pounds, brown hair, brown eyes, and wears glasses.

 I certify that I am over the age of 18, have no interest in the above case and endorse the date and time of said service.




 Russel l ayne Matthews                                                      'NOTARY ~ (Signature & Seal)
 Lie#:                                                                            My Commision Expires P)-,2,),, .to,t.y
 Proccess Server                                                              Subscribed and Sworn to, before me on
                                                                             ?1h day of January 2020
 Counter Intelligence Services
 9 SW 13th Street Second Floor
                                                                                /rersonally Known
 Fort Lauderdale, FL 33315
 954-764-7393                                                                     Provided ID

                                                                                      DIANE S MATTHEWS
                                                                                       LLNQTARY PUBLIC
                                        Copyright © 2006 - 2020, Virtual Case Managem nt.


                                                                                         LEE COUNTY, NC
